DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status
Claims 1-60 are cancelled.
Claims 61-75 are under examination.

Information Disclosure Statement
An IDS has not been filed for this application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 11/188,136 filed 7/21/2005 is acknowledged for claims 61-75.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 61-75 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-8, 11, 12, 14 and 16 of US 8,949,032 (‘032).  Although the conflicting claims are not identical, they are not patentably distinct. Instant claim 61 recites providing data structures which is analogous to providing stoichiometric matrices in claim 1 of ‘032. Instant claim 61 also recites the “wherein at least one reactant in said plurality of reactants or at least one reaction in said plurality of reactions is annotated with an assigned to a subsystem or compartment.” However, this limitation only describes the reactions related to the stoichiometric coefficients. The method of the claim does not provide or include the reactions as part of the claimed process. The method of claim 61 merely recites providing a matrix with rows and columns that correspond to stoichiometric coefficients of a plurality of reactions. The method of claim 61 does not actually recite providing a plurality of reactions. The method only provides rows and columns of elements corresponding to stoichiometric coefficients and the limitations regarding the reactions do not act to further limit the claimed provided stoichiometric matrix. Therefore, the patented claim 1 in ‘032 which also recites providing a stoichiometric matrix with rows and columns of coefficients reads on the limitations of the instant method.
Instant claims 62-63 reciting a reaction network are met by claim 1, steps (a), (b) and (c) of ‘032 reciting “reactions within” a first, second and third “naturally occurring biochemical network.” Instant claims 65-67 are met by claims 2-4 of ‘032; claims 68-69 are met by 6-8 of ‘032; claim 71 is met by claim 12 of ‘032; claims 72-73 are met by claim 14 of ‘032; claim 74 is met by claim 16 of ‘032 and claim 75 is met by claim 11 of ‘032.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 61-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Process, Machine, Manufacture or Composition
Claims 61-75 are drawn to a method.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Providing a first, second and third data structure comprising a first, second and third stoichiometric matrix, respectively. The matrices having rows and columns of elements of elements, as in claim 61, steps (a) to (c).
This step reads on providing information organized as a list, table or array (i.e. matrix) and is therefore an abstract idea because a list, table or array can be provided by a mental process and is therefore an abstract idea. A matrix is also a mathematical concept and is therefore an abstract idea.
2. Providing a constraint set for a plurality of reactions for said first, second and third data structures, the constraint set specifying an upper and lower boundary of flux through each of the reactions, as in claim 61, step (d).
This step reads on a providing information which can be performed as a mental process and is therefore an abstract idea.
3. defining an objective function to be a linear combination of fluxes through the reactions described in the first, second and third stoichiometric matrices, that optimizes cell functions as recited in claim 61, step (e).
This step reads on a mathematical concept and is therefore an abstract idea. Fluxes are described by mathematical vectors as disclosed in Equation 1 (specification, page 30). See et al. (Applied Biochemistry and Biotechnology, vol. 60 (1996) pages 251-301) further evidence a mathematical formulation of an objective function (page 255, equation 3).
4. Determining flux distribution for a plurality by (i) identifying a plurality of flux vectors that each satisfy the stoichiometric matrix and satisfy the constraint set and (ii) identifying at least one linear combination of flux vectors that minimizes or maximizes the objective function, as in claim 61, step (f).
This step reads on a mathematical concept and is therefore an abstract idea. See et al. evidence that fluxes are a mathematical concept and teach flux vectors vi (page 255, par. 3), and that maximizing an objective function is also a mathematical concept (see page 255, equation 3).
5. wherein at least one flux distribution is predicative of a physiological function of a first and second single celled organism. This step is drawn to a natural correlation between chemical reactions (i.e. fluxes) of an organism and physiological function. 
Step 2A Prong Two: Consideration of Practical Application
The claimed method does not recite additional elements that integrate the judicial exceptions into a practical application. The claimed method results in providing an output to a user which is extra solution activity as described in MPEP 2106.05(g).
This judicial exception is not integrated into a practical application because the claim does not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to:  
1. Providing on a computer a first, second, third and fourth data structure, which reads on a file system.
2. Providing output to a user a flux distribution which reads on an extra solution activity as described in MPEP 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because providing data in a generic “data structure” such as a file or other software forms (e.g. and Excel spreadsheet) is routine, conventional and well understood. The recitation of providing a data structure of coefficients does not meaningfully limit the claimed method of calculating flux distribution so as to add significantly more to the claimed method. 
Providing an output also does not add significantly more because it is an extra solution activity. 
Other elements of the method include a computer which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112-1st paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 74 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 74 is drawn to intra-system reactions between a first and second single-celled organisms (see claim 61, step (c)) which comprise reactants of reactions that include bicarbonate buffer system, an ammonia buffer system, a hormone, a signaling molecule, a vitamin, a mineral or a combination thereof. 
	The supporting specification of priority document US Application 11/188,136 (US PgPub 2006/0147899) discloses:
	(par. 0054) The reactions included in a reaction network data structure can be obtained from a metabolic reaction database that includes the substrates, products, and stoichiometry of a plurality of metabolic reactions of Homo sapiens, other multicellular organisms or single cell organisms that exhibit biochemical or physiological interactions. The reactants in a reaction network data structure can be designated as either substrates or products of a particular reaction, each with a stoichiometric coefficient assigned to it to describe the chemical conversion taking place in the reaction. 
	(par. 0091) Similarly, the computer readable medium or media can relate a plurality of reactions to a plurality of reactions within first and second cells and for an intra-system between first and second interacting cells.
 	(par. 0118) Intra-system reactions of a multicellular interaction model or method of the invention has been exemplified above and below with reference to the extracellular in vivo environment and, in particular, with reference to buffering this environment by supplying functions of the renal system. Given the teachings and guidance provided herein, those skilled in the art will understand that any extracellular reaction, plurality of reactions, function of the extracellular space or function supplied into the extracellular space by another cell, tissue or physiological system can be employed as an intra-system reaction network. Such reactions or activities can represent normal or pathological conditions or both conditions occurring within this intra-system environment. Specific examples of intra-system reactions include one or more reactions performed in the hematopoietic system, urine, connective tissue, contractile tissue or cells, lymphatic system, respiratory system or renal system. Reactions or reactants included in one or more intra-system data structures can be, for example, bicarbonate buffer system, an ammonia buffer system, a hormone, a signaling molecule, a vitamin, or a mineral or a combination thereof.

	The specification supports the reactants and reactions of claim 74 for intra-system reactions of a multicellular interaction model of organ and tissue cells. The specification does not support reactions of the reactants and reactions of claim 74 between single celled organisms. A search of the prior art also does not show teachings for intra-system reactions between single-celled organisms that would include bicarbonate buffer system, an ammonia buffer system, a hormone, a signaling molecule, a vitamin, or a mineral or a combination thereof (as in claim 74). A search of the prior art shows that single celled (i.e. unicelled) organisms may be eukaryotic yeast, protist or prokaryotic bacteria. However, the prior art does not provide written description support for yeast, protists or bacteria intra-system reactions comprising  bicarbonate buffer system, an ammonia buffer system, a hormone, a signaling molecule, a vitamin, or a mineral or a combination thereof. The specification also does not provide written description support of what these intra-system reactions between single celled (i.e. unicelled) organisms may be.
	
Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 61, step (d) recites providing constraints for “said plurality of reactions for said first, second and third data structures.” It is not clear what is being referred to because the data structures do not contain reactions. The data structures only comprise generically recited “elements” corresponding to coefficients of reactions. It is not clear if the data structures also contain reaction information.  
Claim 61, step (d) recites “the reactions described in the first, second and third stoichiometric matrices.” There is lack of antecedent basis support for this limitation in the claim. The recited matrices are recited as having rows and columns of elements that correspond to stoichiometric coefficients of a plurality of reactions. The matrices are only limited by the rows and columns of elements. The matrices are not limited to containing stoichiometric coefficients per se or any reactions. 
Claim 75 recites “said gene database.” There is lack of antecedent basis support for this limitation in the claim. Claim 61 from which claim 75 depends does not recite a database of genes. It is suggested the limitation of gene database be deleted. Otherwise, claim 61 should depend from claim 71 reciting a gene database.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 61-70 and 72-73 are rejected under 35 U.S.C. 103(a) as being unpatentable over See et al. (Applied Biochemistry and Biotechnology, vol. 60 (1996) pages 251-301) in view of Wolf et al. (Biophysical Journal, vol. 78 (2000) pages 1145-1153).
See et al. teach a vector of metabolite amounts (page 255, par. 1) wherein a vector reads on the generically recited “data structure” of claim 61, steps (a), (b) and (c).
See et al. teach providing a stoichiometric matrix n x m (n multiplied by m) which suggests it is two dimensional and therefore comprises rows and columns (page 255, par. 1) (i.e. providing a stoichiometric matrix); See et al. teach elements that are stoichiometric coefficients of compounds in reactions, i.e. “The element Sq, is the stoichiometric coefficient of the ith compound in the jth reaction,” (pate 255, par. 1)(i.e. stoichiometric coefficients for a plurality of reactions), as in claim 61, step (a) and (b). 
See et al. teach stoichiometric coefficient of the ith compound in the jth reaction (page 255, par. 1) for biosynthetic pathways of E. coli (i.e. single celled organism) as listed in the chemical reactions of Appendix A (page 292)(i.e. stoichiometric coefficients of the matrix relating said substrate and product), as in claim 61, step (a) and (b). 
See et al. teach annotating reactions in Flux Maps (page 268) based on a principle reactant or product. See et al. teach (page 270-272) Reactions No. 6, 71, 72, 69, 82, 87, 84, 94 and 96, respectively, annotated as belonging to the ATP, NADH, Glu, Ac, and Fum subsystem of the reaction network (Figures 6 and 7)(i.e. at least one reactant or one reaction is annotated with an assignment to a subsystem or compartment), as in claim 61, steps (a), (b) and (c). 
See et al. teach a first set of constraints that is the matrix equation and a second set of constraints representing the maximum values allowable for the reaction fluxes vi (page 256, lines 13-15); a lower constraint of greater than or equal to zero is set (equation 7)( i.e. providing a constraint set specifying an upper and lower boundary of flux through reactions), as in claim 61, step (d).
See et al. teach defining an objective function (page 255, par. 2, Equation 3) where Z is the objective function represented as a linear combination of the fluxes vi and ci is the stoichiometric coefficient of the flux vi (i.e. a linear combination of fluxes through the reactions described in the stoichiometric matrices, that optimizes cell functions), as in claim 61, step (e).
See et al. teach fluxes, flux vectors vi (page 255, par. 2) and maximizing an objective function (see page 255, equation 3); See et al. teach (i.e. determining a flux distribution, identifying flux vectors and identifying a linear combination of flux vectors that minimizes or maximizes the objective function), as in claim 61, step (f). 
See et al. teach providing an optimum flux distribution of biological reactions in E. coli (page 255, par. 2)(i.e. providing a flux distribution predicative or physiological function), as in claim 61, step (g).
See et al. teach a graph of vectors representing reactions for a first, second, and plurality of reaction networks (Figures 1, 5, 6 and 7), as in claims 62-64.
See et al. teach the reactants and products for the network reactions (page 272)(i.e. reactants identified as a substrate and reactant identified as a product) and wherein their model calculates flux based on biomass (page 255, par. 5) with reaction coefficients fa1, fa2, etc. (page 258, Eq. 9)(i.e. stoichiometric coefficient), as in claim 65.
See et al. teach E. coli which is a prokaryotic cell, as in claim 70.
See et al. teach 6 reactions that produce and 46 reactions that consume ATP and reactions that involve ATP; ATP as a regulator is taught (page 259, 4 lines from bottom);(i.e. reaction is a regulated reaction with variable constraint); the 6 and 46 producing and consuming reactions read on being variable constraints, as in claims 72-73.
Independent claim 61, steps (a), (b) and (c) and claims 66 and 67 are directed to up to four data structures that comprise the stoichiometric matrices and data for different single-celled organism. The data structures are generically and broadly recited and read on tables, arrays, graphs, spreadsheets and files. It would be obvious to create a plurality of data structures and data structures within a data structure. It would be obvious to one of skill in the art to implement such a data structure for organizing data in a plurality of matrices. See et al. teach a general stoichiometric matrix “S” (page 252, section “General Nomenclature” and page 255, par 1); See et al. teach a stoichiometric matrix for E. coli (page 259, par. 2) and suggest that a stoichiometric matrix can be created for any reaction system, i.e. "The stoichiometric matrix of E. coli is rather ‘sparse’.” It would be obvious to one of ordinary skill in the art to organize data in a plurality of data structures. See et al. teach graphs for organizing reactions with Flux maps (page 277, Figure 10) and yields of reaction constituents organized in tables (page 261, Table 4; page 257, Table 5; page 281, Table 8). Providing a plurality of data structures would be an obvious use of known elements to yield a predictable result and would meet the KSR standard for obviousness. It would further be obvious to one of skill in the art to provide data structures such as files of data organized in rows and columns on a computer. See et al. teach the computer-based calculation of a single cell flux system with a computer (Abstract) using GAMS software (page 260, lines 1-2 from bottom).

See et al. is concerned with modeling network reactions for an E. coli single celled system but does not contemplate a multi-cellular system as recited in claims 61, 67 and 68.
See et al. does not teach a first and second single-celled organism, as in claim 61, steps (a) and (b). 
See et al. also does not teach intra-system reactions between a first and second single celled organisms, as in claim 61, step (c).
See et al. does not teach at least 4 single celled organisms, as in claim 68.
See et al. does not teach eukaryotic cells, as in claim 69.
Wolf et al. teach intercellular dynamics in yeast, within and between cells (Title and abstract); Wolf et al. teach glycolic oscillations between cells (page 1145, col. 2, par. 2 to page 1146, col. 1) (i.e. intra-system reactions between a first and second single-celled organism), as in as in claim 61, step (c).
Wolf et al. teach glucose flux into the cell (page 1146, section “The Models” and Figure 1) (i.e. intra cellular reactions comprising a reactant identified as a substrate of a reaction located in the first or second single celled organism), as in claim 61, step (c).
Wolf et al. teach a population of yeast cells (Abstract) which suggests a plurality of 4 cells or more, as in claim 68.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the stoichiometric metabolic network modeling for E. coli as taught by See et al. with the intercellular (i.e.  intra-system) interaction models of Wolf et al., with a reasonable expectation of success. See et al. teach the generic mathematical formulation for implementing stoichiometric matrices, constraints and an objective function to determine flux distribution for E. coli. See et al. use linear programming to model an intracellular system (i.e. within a cell) but does not contemplate an intercellular system with reactions between a plurality of cells. Wolf et al. teach intercellular reactions that occur between yeast cells. Applying the mathematical modelling of See et al. to the intercellular reactions of Wolf et al. would be a combination of prior art elements according to known methods that would yield a predictable result. The intercellular reaction information from Wolf et al. could be applied to form the third stoichiometric matrix recited in claim 61, step (c ) using the stoichiometric matrix model of See et al. (page 255, par. 1-2). 
Furthermore, applying the stoichiometric modelling of See et al. to intercellular reactions would be a simple substitution of one known equivalent element for another to obtain predictable results. That is because neither the claims or specification disclose specific intra-system reactions, matrix elements, or constraints that could comprise the third stoichiometric matrix elements. The claimed method does not require the modeling of specific intra-system reactions. Therefore, applying the stoichiometric matrix-based mathematical model of See et al. to a set of reactions that occur between cells instead of within a cell would be obvious. One of skill in the art would have had a reasonable expectation of success because the reactions that occur in an intra-system between cells  (i.e. intercellular) would take the same form as reactions that occur within a cell. Therefore, the intercellular multi-cell system as claimed can be modeled with the same mathematical equations as the E. coli system of See et al.

Claims 71 and 74-75 are rejected under 35 U.S.C. 103(a) as being unpatentable over See et al. (Applied Biochemistry and Biotechnology, vol. 60 (1996) pages 251-301) in view of Wolf et al. (Biophysical Journal, vol. 78 (2000) pages 1145-1153) as applied to 61-70 and 72-73 above and further in view of Fu et al. (US 20040033975).
See et al. in view of Wolf et al. make obvious a multi-stoichiometric method of modeling fluxes in a multi-cellular system as in claims 61-70 and 72-73.
See et al. in view of Wolf et al. do not teach accessing a gene database having information characterizing an association gene, as in claims 71 and 75. 
See et al. in view of Wolf et al. do not teach reactants or reactions of claim 74.
Fu et al. teach metabolic flux analysis of cell cultures (Abstract) with stoichiometric coefficients and parameters of a given cell or cell culture (par. 0132) which also reads on intra-cellular system reactions between a first and second cell.  
 	Fu et al. teach metabolic flux analysis of gene expression in a whole cell (par. 0003), modifying a gene (par. 0006), analyzing gene expression and accessing an “appropriate database” (par. 011-0012); retrieving information form a database of metabolic network data incudes DNA and RNA (par. 0039) and that data in a metabolic network can be genomics (par. 0041) and databases can be genomic (par. 0131), as in claims 71 and 75.
	Fu et al. generally teach buffers (par. 0294) and proteins in culture (i.e. signaling molecules), as in claim 74.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the flux distribution modeling of See et al. in view  of Wolf et al. with accessing a gene database with an association gene as taught by Fu et al. Fu et al. provide motivation by teaching that databases provide genomic data for a metabolic network (par. 0041 and 0131).   One of skill in the art would have had a reasonable expectation of success at accessing a gene database to include associated genes because See et al. in view  of Wolf et al. teach metabolic flux analysis for cells and Fu et al. teach whole cell metabolic flux analysis to study expression and function of genes (par. 0003).
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635